UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-15751 eMAGIN CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-1764501 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3006 Northup Way, Suite 103, Bellevue, Washington 98004 (Address of principal executive offices) (425) 284-5200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months ).YesR No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer RNon-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £NoR The number of shares of common stock outstanding as of October 31, 2012 was 23,674,541. 1 Table Of Contents eMagin Corporation Form 10-Q For the Quarter ended September 30, 2012 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and 3 December 31, 2011 Condensed Consolidated Statements of Operations for the Three and Nine Months ended 4 September 30, 2012 and 2011 (unaudited) Condensed Consolidated Statements of Cash Flows for the Nine Months ended 5 September 30, 2012 and 2011 (unaudited) Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 19 PART II OTHER INFORMATION Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4 Mine Safety Disclosures 20 Item 5 Other Information 20 Item 6 Exhibits 20 SIGNATURES 21 CERTIFICATIONS 2 Table Of Contents ITEM 1.Condensed Consolidated Financial Statements eMAGIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September 30, 2012 (unaudited) December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Long-term investments Equipment, furniture and leasehold improvements, net Other assets Deferred tax asset Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Other current liabilities Total current liabilities Commitments and contingencies(Note 8) Shareholders’ equity: Preferred stock, $.001 par value: authorized 10,000,000 shares: Series B Convertible Preferred stock, (liquidation preference of $5,659,000) stated value $1,000 per share, $.001 par value:10,000 shares designated and 5,659 issued and outstanding as of September 30, 2012 and December 31, 2011 — — Common stock, $.001 par value: authorized 200,000,000 shares, issued and outstanding, 23,674,541 shares as of September 30, 2012 and 23,513,978 as of December 31, 2011 24 24 Additional paid-in capital Accumulated deficit ) ) Treasury stock, 150,000 shares as of September 30, 2012 and 25,000 shares as of December 31, 2011 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to Condensed Consolidated Financial Statements. 3 Table Of Contents eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Product $ Contract Total revenue, net Cost of goods sold: Product Contract Total cost of goods sold Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Income from operations Other income (expense): Interest expense, net ) Other income, net 13 3 32 32 Change in fair value of warrant liability — — Total other income (expense), net 3 14 Income before provision for income taxes Provision for income taxes Net income $ Less net income allocated to participating securities 83 Net income allocated to common shares $ Income per share, basic $ Income per share, diluted $ Weighted average number of shares outstanding: Basic Diluted See notes to Condensed Consolidated Financial Statements. 4 Table Of Contents eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended September 30, (unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Reduction of provision for sales returns and doubtful accounts — (98 ) Stock-based compensation Change in the fair value of warrant liability — (2,548 ) Changes in operating assets and liabilities: Accounts receivable (645 ) Inventory ) (214 ) Prepaid expenses and other current assets 77 (80 ) Accounts payable, accrued expenses, and other current liabilities (453 ) Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment ) (1,350 ) Purchase of investments, net ) (2,645 ) Net cash used in investing activities ) (3,995 ) Cash flows from financing activities: Proceeds from exercise of stock options Proceeds from exercise of stock warrants — Purchase of treasury stock for retirement ) — Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents (4
